Citation Nr: 0908180	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  97-24 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for 
coronary artery disease (CAD) status post aortofemoral 
bypass.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
peripheral vascular disease (PVD) with impotence, 
claudication and clots. 


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from August 1956 to May 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico which, in part, denied entitlement to 
compensation for CAD pursuant to the provisions of 38 U.S.C. 
§ 1151.  
The Veteran was initially denied entitlement to compensation 
under section 1151 for PVD in December 2000.  He has 
perfected an appeal as to these issues.   
During the pendency of the claim, the Veteran changed his 
residence to Arizona.  The RO in Phoenix, Arizona now has 
original jurisdiction.

The Veteran's claims were denied in a November 2004 Board 
decision.  
The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (the Court).  In a Memorandum Decision 
dated April 19, 2007, the Court vacated the Board's November 
2004 decision and remanded the case.  The Court's decision 
will be discussed below.

Following the Court's decision, the Board solicited the 
opinion of an independent medical expert (IME) regarding the 
Veteran's CAD and PVD section 1151 claims.  See 38 U.S.C.A. § 
7109 (West 2002); 38 C.F.R. § 20.901 (2008).  That opinion 
has been obtained and will be discussed below.

On November 4, 2008, the Board wrote to the Veteran, with a 
copy to his attorney, providing them with a copy of the IME 
opinion and soliciting additional evidence and/or argument.  
Cf. Thurber v. Brown, 5 Vet. App. 119 (1993).  No additional 
argument or evidence has been submitted. 
 
Personal hearing

The Veteran presented testimony before a Veterans Law Judge 
in Washington, D.C. in September 2001.  A transcript of that 
hearing has been associated with the Veteran's VA claims 
folder.

The Veterans Law Judge who conducted the September 2001 
hearing has since retired.  The Veteran was advised of his 
right to have an additional hearing before another Veterans 
Law Judge by way of a July 2007 letter.  He has indicated 
that he did not want another hearing.

Issues not on appeal

In the November 2004 decision, the Board remanded the 
Veteran's claims of entitlement to an increased rating for 
service-connected lumbar spine, dorsal spine and cervical 
spine disabilities as well as his claim of entitlement to a 
total compensation rating based on individual unemployability 
(TDIU).  In an October 2006 rating decision, the Phoenix RO 
granted an increase in disability rating for the Veteran's 
lumbar, cervical and dorsal spine disabilities and granted 
entitlement to TDIU.  In an October 2006 letter, the Veteran 
indicated that this decision satisfied his claims.  Those 
issues are therefore no longer in appellate status.  

In the April 2007 Memorandum Decision, the Court noted that 
Veteran had not presented any arguments relating to the 
Board's November 2004 denial of compensation under 
38 U.S.C.A. § 1151 for chronic obstructive pulmonary disease.  
As a result, the Court deemed that any appeal as to that 
issue was abandoned. 

Thus, the only issue remaining on appeal are the two issues 
listed on the first page of this decision.




FINDINGS OF FACT

1.  The Veteran received VA hospital and surgical treatment 
in April 1996, September 1996 and on several subsequent 
occasions for peripheral vascular disease.

2.  The probative and competent evidence of record does not 
establish that the Veteran has coronary artery disease, 
status post aortofemoral bypass as the result of VA hospital 
and surgical treatment.

3.  The probative and competent evidence of record does not 
established that the Veteran has peripheral vascular disease 
with impotence, claudication and clots as the result of VA 
hospital and surgical treatment.


CONCLUSIONS OF LAW

1.  The criteria for an award of compensation benefits 
pursuant to the criteria of 38 U.S.C.A. § 1151 for coronary 
artery disease, status post aortofemoral bypass, due to VA 
hospitalization and medical treatment are not met. 
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2008).

2.  The criteria for an award of compensation benefits 
pursuant to the criteria of 38 U.S.C.A. § 1151 for peripheral 
vascular disease with impotence, claudication and clots, due 
to VA hospitalization and medical treatment are not met. 
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 for CAD and PAD.  For the sake of 
economy, because these two issues involve the application of 
the same law to virtually identical facts, the Board will 
address them together. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claim. 
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Duty to notify

The Board's November 2004 decision contained an extensive 
discussion of the notice requirements of the VCAA [see the 
Board's November 22, 2004 decision, pages 5-8.]  In its 
discussion, the Board determined that the VA had satisfied 
the notification provisions of the VCAA.  

The Court's April 2007 Memorandum Decision did not articulate 
any errors in terms of VA's duty to notify the Veteran under 
the VCAA.  The Board is confident that if there were errors 
in terms of VCAA notice, or the Board's discussion thereof, 
this would have been brought to the Board's attention for the 
sake of judicial economy.  The Board is aware of the Court's 
stated interest in conservation of judicial resources and in 
avoiding piecemeal litigation.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) ["Court will [not] review BVA 
decisions in a piecemeal fashion"].

Although the Court's April 2007 decision serves to vacate the 
Board's November 2004 denial and its legal efficacy, the 
Board's prior discussion nonetheless remains a matter of 
record, and one which was clearly provided to the Veteran.  
Examination of the now-vacated decision reveals that the 
Board articulated how VCAA compliance with respect to the 
duty to notify was achieved.  Because the Court's decision 
found no fault in the Board's previous notice discussion, and 
for the sake of economy, that complete discussion will not be 
repeated.

The Veteran has not raised any VCAA notice concerns.  It is 
clear from pleadings to the Court and statements made to the 
Board over the course of this appeal that the Veteran is 
fully aware of what is required under the VCAA. See DelaCruz 
v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran]; see also Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) [VA has no further 
duty to notify a veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining 
evidence, in that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
claim].

There was a significant Court decision concerning the VCAA 
which was handed down after the Board's November 2004 
decision but before the April 2007 Court Order.  Although not 
mentioned in the Court's proceedings, the Board will discuss 
it out of an abundance of caution.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court observed that a 
claim of entitlement to service connection consists of five 
elements: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service (or in this 
case VA medical treatment) 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2), veteran status and 
existence of a disability, are not at issue. Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the Veteran's claimed disabilities.  In other 
words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.

The Veteran's claim of entitlement to compensation pursuant 
to section 1151 was denied based on element (3), a connection 
between the VA treatment and the claimed disabilities.  The 
Veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element in the June 2004 VCAA notice letter.  Moreover, since 
that element was the crux of the Board's previous decision 
and the subsequent Court Order, it is apparent that the 
Veteran through counsel is well aware of what is required of 
him and of VA.

Because as discussed below the Board is denying the Veteran's 
claim, elements (4) and (5) remain moot.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

Unlike with respect to VA's duty to notify, the Court's 
memorandum decision did find deficiencies in VA's previous 
efforts to assist the Veteran.  As was noted on page 4 of the 
Court's decision, an April 2003 VA examination report and 
opinion was inadequate insofar as there was no indication 
that the VA examiner reviewed the Veteran's claims folder.  
The Court also noted that the VA examiner did not provide a 
complete rationale for her opinion.  

In light of the Court's decision, the Board obtained the 
opinion of an Independent Medical Examination which 
identified the onset of the Veteran's CAD and PVD and opined 
on whether the Veteran developed an additional disability due 
to medical care VA provided to the Veteran. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
exercised the option of a personal hearing and was afforded 
one in September 2001 as was  detailed in the Introduction.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected. For purposes of this section, a disability or 
death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was- (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."



Additional disability

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [codified as amended at 3.361]. 

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  See 38 
C.F.R. § 3.361(b) (2008).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability. Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  See 38 
C.F.R. § 3.361(c)(1) (2008).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  See 38 C.F.R. § 3.361(c)(2) (2008).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent. Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 
See 38 C.F.R. § 3.361(d)(1) (2008).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2008).

Analysis

The April 2007 Court decision

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  
A remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis of 
the matter of entitlement to compensation pursuant to section 
1151 for CAD and PVD has been undertaken with that obligation 
in mind.

As was discussed above in connection with the VCAA, the Court 
found that the April 2003 VA examination was inadequate as 
the examiner did not provide a complete rationale for her 
opinion.  An IME opinion was thereafter obtained by the 
Board.

The April 2007 Court decision also noted that "the Board 
provided no support whatsoever for its conclusion that 'VA 
medical records show that peripheral vascular disease 
preceded the April 1996 VA hospitalization.'"  As will be 
discussed below, there is medical evidence of record which 
indicates that the Veteran developed PVD six months prior to 
his April 1996 hospitalization.  
See the October 2008 opinion of M.D., R.M.S.

Factual background 

The Veteran was admitted to a VA hospital in April 1996 for 
evaluation of complaints of an intermittent right blue toe.  
He had also been experiencing buttock claudication for six 
months after walking two blocks.  An angiogram showed 
bilateral focal iliac stenoses near the orifices of the 
hypogastric arteries.  A cervical procedure involving 
bilateral iliac angioplasty and stents was performed.  
The diagnosis was bilateral iliac stenoses with thrombus in 
the right iliac.

The Veteran was readmitted to the hospital in September 1996 
for continuing symptoms.  During the hospitalization he 
underwent an aorto-bifemoral bypass without complications.  
In December 1997 he underwent a left aorto-bifemoral loom 
thrombectomy with revision. Similar procedures were performed 
on several subsequent occasions.

VA medical records dated from 1998 refer to diagnosis and 
treatment of coronary artery disease and peripheral vascular 
disease.

Discussion

As was noted in the law and regulations section above, to 
substantiate a claim under 38 U.S.C. § 1151, the evidence 
must show that VA treatment caused additional disability, and 
that such additional disability was the result of either 
negligence or carelessness on the part of VA or an event 
which was not reasonably foreseeable.

With respect to the matter of the existence of additional 
disability, in the November 2004 decision the Board relied on 
the April 2003 VA examiner, who opined that the Veteran's CAD 
and PVD were not related to his "aorto-femoral bypass and 
treatment or any other treatment by the VA."  The Board took 
this to indicate that no additional disability resulted from 
VA treatment.  As noted above, in its April 2007decision, the 
Court found that the April 2003 VA examiner's report was 
inadequate, in part, because it did not provide a complete 
rationale for her opinion.  
In addition, as discussed above the Court found that the 
Board's decision was deficient because it provided no reasons 
and bases for its conclusion that PVD existed prior to VA 
treatment.

In July 2008, the Board obtained the opinion of an 
independent medical expert, R.M.S., M.D., an Assistant 
Professor of Medicine/Cardiology at a medical school.  

Concerning the Veteran's CAD, Dr. R.M.S. noted that the 
Veteran did not reveal a presentation consistent with CAD for 
many years after his 1996 VA hospitalization.  The medical 
expert specifically noted that "as late as 4-09-02 a 
dipyridamole Sestamibi study revealed normal left ventricular 
ejection function, normal wall motion and no evidence of 
ischemia or infarction.  In other words, prior to 4-09-02 we 
can safely say that there was no evidence of coronary artery 
disease."  After reviewing the entire record Dr. R.M.S. 
concluded that "there is no evidence that VA care caused 
coronary [the Veteran's] artery disease."  

Concerning the Veteran's PVD, Dr. R.M.S. noted that the 
Veteran presented with a six month history of right buttock 
claudication in April 1996 and acute onset of blue toe 
syndrome in February 1996.  The medical expert further 
pointed out that when the Veteran presented with "blue toe 
syndrome" in April 1996 his "history and physical 
document[ed] ankle/brachial indices of 1.0 on the left and 
0.83 on the right."  After describing blue toe syndrome 
along, the Veteran's reported history, and the significance 
of his ankle/brachial indices, Dr. R.M.S. concluded that the 
Veteran had PVD at the time of his presentation in April 1996 
and perhaps as early as six months prior to his presentation 
in April. 

In short, the IME, Dr. R.M.S., indicated that CAD did not 
exist before or during VA medical treatment and its later 
onset was not caused by such treatment.  

The IME further opined that based on the Veteran's symptoms 
PVD had existed prior to VA medical treatment.  Dr. R.M.S. 
noted that the Veteran had "multiple risk factors for 
peripheral vascular disease, in particular smoking, which is 
the most likely basis for causality of his peripheral 
vascular disease."  In determining whether VA care 
aggravated the Veteran's pre-existing  PVD, Dr. R.M.S. noted 
that the Veteran presented on several occasions with symptoms 
suggestive of claudication or other acute exacerbations of 
his peripheral vascular disease and it appears that he was 
appropriately attended to and evaluated and treated.  It was 
his opinion that the Veteran's PVD was not aggravated by VA 
medical care. 

[The Board observes in passing that the April 2003 VA 
examiner's opinion, which has been deemed inadequate by the 
Court, arrived at substantially the same conclusions.]

In short, Dr. R.M.S. has specifically stated that the 
Veteran's CAD was not caused by VA treatment and that there 
is no evidence that the Veteran's PVD was aggravated by VA 
medical care.  Thus, there is no additional disability, and 
the Veteran's claim fails on that basis.  

To the extent that the Veteran and his representative contend 
that a medical relationship exists between his currently 
diagnosed CAD and PVD and VA treatment, any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

As the weight of the evidence of record is against a finding 
of additional disability due to VA treatment, the criteria 
for compensation under 38 U.S.C. § 1151 have not been met.  
The Board further notes that in the absence of additional 
disability, no inquiry need be made as to carelessness, 
negligence, etc. on the part of VA or as to foreseeability.  
The Board, observes, however, that the IME specifically 
indicated that he found any evidence of careless, negligence, 
lack of skill etc. on the part of VA.   

In conclusion, for the reasons and bases expressed in detail 
above, the Board finds that the Veteran's CAD or PVD were not 
due to, or aggravated by, hospitalization in 1996 or any 
other VA treatment.  This medical evidence outweighs the 
Veteran's unsupported contentions to the contrary.  A 
preponderance of the evidence is against the Veteran's claim.  
His claim of entitlement to VA benefits under 38 U.S.C. § 
1151 is therefore denied. 


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for CAD 
status post aortofemoral bypass is denied. 

Entitlement to compensation under 38 U.S.C. § 1151 for PVD 
with impotence, claudication and clots is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


